DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed September 10, 2021, which amends claims 1 and 10, cancels claim 9, and adds claim 16. Claims 1-8 and 10-16 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed September 10, 2021, caused the withdrawal of the rejection of claims 1-6 and 12-15 under 35 U.S.C. 102(a)(1) as being anticipated by Hayakawa et al. (JP2010-251117) as set forth in the Office action mailed June 24, 2021.
Applicant’s amendment of the claims, filed September 10, 2021, caused the withdrawal of the rejection of claims 7 and 8 under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (JP2010-251117) in view of Maeda (US 2009/0047500) as set forth in the Office action mailed June 24, 2021.
Applicant’s amendment of the claims and arguments, filed September 10, 2021, caused the withdrawal of the rejection of claims 9 and 10 under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (JP2010-251117) in view of Musacchi et al. (WO 2012/052429) as set forth in the Office action mailed June 24, 2021.
Applicant’s amendment of the claims, filed September 10, 2021, caused the withdrawal of the rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over 

Response to Arguments
Applicant’s arguments, see pages 6-8, filed September 10, 2021, with respect to Hayakawa et al. (JP2010-251117) in view of Musacchi et al. (WO 2012/052429) have been fully considered and are persuasive.  The rejection of claims 9 and 10 under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (JP2010-251117) in view of Musacchi et al. (WO 2012/052429) has been withdrawn. 
Applicant's arguments with respect to the double patenting rejection filed September 10, 2021 have been fully considered but they are not persuasive.
The claims of U.S. Patent No. 10,435,596 is a species of the claimed invention. Claim 6 of U.S. Patent No. 10,435,596 claims that the tackifer resin can have an acid value of 1 KOH mg/g or less. This shows that the claims of U.S. Patent No. 10,435,596 would direct one of ordinary skill in the art to practice the applicant’s claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,435,596. the claims of U.S. Patent No. 10,435,596 is a species of the claimed invention; therefore, the claims of U.S. Patent No. 10,435,596 anticipate the applicant’s claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759